Case 1:18-cv-01037-PAC Document 36 Filed 11/07/18. Page 1 of 3

BERANBAUM MENKEN LLP
80 PINE STREET, 33RD FLOOR
NEW YORK, NEW YORK 1000S

TELEPHONE: (212) SO9S-I6I6
FACSIMILE: (212) 509-8088

WWW.NYEMPLOYEELAW.COM

JOHN A. BERANBAUM 4 A
BRUCE &. MENKEN ALSO ADMITTED NJ
JASON J. ROZGER 4

GRACE CRETCHER

SCOTT SIMPSON

MARIELLE A, MOORE

November 7, 2018
Via ECF and First Class Mail
Hon. Paul A. Crotty, U.S.D.J
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Huggins v. Chestnut Holdings et al., No. 18 Civ. 1037 (PAC)
Request for a Discovery Conference

Dear Judge Crotty:

Plaintiff writes pursuant to this Court’s Individual Rule 3(C) to request a pre-motion
conference concerning Defendants’ objections to producing certain discovery items in this
putative Fair Labor Standards Act (“FLSA”) collective action. The parties, in good faith, held
two telephonic meet and confer sessions on November 2 and November 7, 2018.

I. Defendants’ Objection to the Production of Any Collective-Wide Discovery

Defendants have objected to the production of any collective-wide discovery, including
any interrogatory responses to Plaintiffs request for the names, addresses and dates of
employment for similarly situated superintendents employed by any Defendant. See Ex. 1, RFPs
No. 11, 13, 16-19 and Ex. 2, Interrogatories No. 6 and 9. First, it is my recollection that the
purpose of the period of discovery in advance of the November 19, 2018 conference was for the
parties to engage in collective-wide discovery in anticipation of Plaintiff's motion for conditional

certification of a collective class. Second, Courts in this district regularly permit and compel
Case 1:18-cv-01037-PAC Document 36 Filed 11/07/18 Page 2 of 3

pre-certification discovery pertaining to putative class members. See Youngblood v. Family
Dollar Stores, Inc., No. 09 CIV. 3176 RMB FM, 2011 WL 1742109, at *3 (S.D.N.Y. Jan. 5,
2011) (“Indeed, a number of courts, in this district and elsewhere, have concluded that pre-
certification disclosure of the names and addresses of putative class members in wage and hour
cases is appropriate.”); Whitehorn v. Wolfgang’s Steakhouse, Inc., No. 09 CIV. 1148 (LBS),
2010 WL 2362981, at *2 (S.D.N.Y. June 14, 2010) (“While some district courts have exercised
this discretion to deny pre-certification disclosure of contact information, the weight of authority
in this district counsels in favor of allowing such disclosures in FLSA cases); Fei v. WestLB AG,
No. 07 Civ. 8785(HB)(FM), 2008 WL 7863592, at *2 (S.D.N.Y. Apr. 23, 2008) (“[C]onditional
certification is not a prerequisite to the turnover of information concerning the identity of
potential class members”); Ruiz v. Citibank, N.A., No. 10 CIV 5950 (JGK), 2011 WL 43509, at
*1 (S.D.N.Y. Jan. 4, 2011) (“We have reviewed the body of caselaw submitted by the two sides
and see no persuasive basis for automatically denying plaintiffs access to a contact list prior to
conditional certification.”).! At a minimum, Defendants should be required to respond to
Plaintiff's interrogatory requesting the names and contact information for the putative class
members, as the production of this information cannot in any way be considered, as Defendants
claim, “not reasonably calculated to lead to the discovery of admissible evidence.” Ex. 2 at p. 3-
4,

II. Defendants’ Objection to the Production of Any Joint Employment Related-Discovery

Defendants have also objected to Plaintiff's discovery requests pertaining to each

 

' Earlier this year, one court in this district granted a motion to compel the names and contact information of
putative class members even after denying plaintiffs’ conditional certification motion without prejudice. Shanfa Li
v. Chinatown Take-Out Inc., No. 16 CIV. 7787 (JCM), 2018 WL 1027161, at *6 (S.D.N.Y. Feb. 21, 2018)(ordering
the “full names, job titles, last known mailing addresses, email addresses, telephone numbers, and dates of
employment” for similarly situated employees employed by Defendants within the relevant time period after
plaintiffs’ conditional certification motion was denied without prejudice).
Case 1:18-cv-01037-PAC Document 36 Filed 11/07/18 Page 3 of 3

Defendant’s corporate structure, as well as the relationship between Defendants. Defendants
have specifically objected to Plaintiff's RFP No. 21 (requesting documents pertaining to each
Defendant’s owners and shareholders) and, following the parties’ conferences, continue to search
for documents responsive to RFPs No. 22, 26 and Interrogatory No. 8 (all concerning the
corporate and contractual relationship between Defendants) but maintain their objections to date.
See Ex. | at 6-7, Ex. 2 at 4. Defendants claim, in part, that these requests are not reasonably
calculated to lead to the discovery of admissible evidence.’ But earlier in this litigation,
Defendants claimed that Defendant Chestnut Holdings (“Chestnut”), a self-described “owner-
manager” of at least 81 buildings,’ was not plaintiff's “employer” under the FLSA or New York
Labor Law. ECF No. 34. The structure of Defendants’ entities, and the relationship between
and among these entities, are highly relevant and necessary for Plaintiff to establish that
Defendants were indeed Plaintiff's employers. Unless Defendants plan to waive their defense
that Chestnut was not Plaintiff's employer, Defendants should produce the requested documents
and information.

Since Plaintiff's Fed. R. Civ. P. 30(b)(6) depositions are scheduled for November 15 and
16, Plaintiff requests that Defendants produce responsive documents no later than close of

business on November 13, 2018. We thank the Court for its consideration.

Respectfplly submitted,

 

Scott Simpson

cc: All counsel (by ECF)

 

* Defendants fail to object to any RFP on the basis that the request is not “relevant to any party's claim or defense
and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

3 See https://chestnutholdings.com/about-us/.
* See http://www.nydailynews.com/new-york/bronx/furious-tenants-demonstrate-landlord-home-article-1.1375250.

   
